COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                  No. 08-15-00314-CV
IN RE BENJAMIN JOSEPH
GUTIERREZ,                                      §             ORIGINAL PROCEEDING
                                                             ON PETITION FOR WRIT OF
RELATOR.                                        §                  MANDAMUS

                                                §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Laura Strathmann, Judge of the 388th District Court of El Paso County,

Texas, and concludes Relator’s petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 14TH DAY OF OCTOBER, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
McClure, C.J., Not Participating